 THE TIMKEN-DETROITAXLE COMPANY509Appendix ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the NationalLabor Relations Board,and inorder to effectuate the policies of the Labor Man-agementRelations Act, we hereby notify our employees that :IWILL bargain collectively, upon request, with INTERNATIONALBROTHER-HOOD OF FIREMEN AND OILERS, LocAL No. 214, AFL, as the exclusive repre-sentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, or other conditions ofemployment, and, if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is :All employees of the Respondent [James C. Ellis] engaged in the pro-duction of oil in the Respondent's Kentucky operations, but excludingoffice and clerical employees, technical employees, drillers and tooldressers, administrative employees, technical employees, district fore-men, all guards, professional employees, and supervisors, as defined inthe Act.IWILL NOT in any manner interfere with the efforts of the above-namedunion to bargain with me, or refuse to bargain collectively with said unionas the exclusive representative of the employeesin the bargaining unit setforth above.JAMESC. ELLIS, sole owner, d/b]JAMESC. ELLIS (Oil Production)EmployerBy --------------------------------------Dated --------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.THE TIMKEN-DETROIT ABLE COMPANY (OHIO AXLE & GEAR DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.Case No. 8-RC-1559.January22,1953Decision and OrderPursuant to a stipulation for certification upon consent election,an election by secret ballot was held on March 20, 1952, under thedirection and supervision of the Regional Director for the EighthRegion, among the production and maintenance employees at theEmployer's plant in Newark, Ohio.Upon completion of the election,the Regional Director issued and duly served upon the parties a tallyof ballots which revealed that of approximately 532 eligible voters,517 cast valid ballots, of which 225 were in favor of the Petitioner,249 were in favor of the Intervenor, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,UAW-CIO, 39 were in favor of another labor organization, and therewere 2 challenged ballots.None of the organizations having received102 NLRB No. 59. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDa majority of the ballots cast, on April 3, 1952, a runoff election wasconducted with the Petitioner and the Intervenor on the ballot.Upon completion of this election, the Regional Director served uponthe parties the tally of ballots which revealed that of approximately530 eligible voters, 518 cast valid ballots, of which 303 were in favor ofthe Petitioner, 215 were in favor of the Intervenor, and there was 1challenged ballot.On April 7, 1952, the Intervenor filed objections to conduct affectingthe results of the election, contending in objections 1 and 2 that repre-sentatives of management had threatened to move the plant in theevent the Intervenor won the election or the Petitioner did not winthe election, and alleging other acts of interference in objections 3through 9.Thereupon, in accordance with the Board's Rules andRegulations, the Regional Director conducted an investigation, andon July 10, 1952, issued and served upon the parties his report onobjections.In this report, the Regional Director found that substan-tial and material issues with respect to the election were raised by theIntervenor's objections 1 and 2, in that information was disclosed bythe investigation which, if true, would warrant the Board's sustainingthe objections and ordering a new election. Because of conflicts in thestatements obtained in the investigation, however, the Regional Di-rector recommended that the Board direct a hearing to obtain evidenceas to the issues raised by objections 1 and 2. The Regional Directorrecommended that the remaining objections be overruled. On July 16,1952, the Petitioner filed exceptions to the Regional Director's report.On July 30,1952, the Board directed that a hearing be held, limitedto the issues raised by objections 1 and 2.A hearing was held atNewark, Ohio, August 20 through August 22, 1952, before BernardMarcus, hearing officer.On November 6, 1952, the hearing officer is-sued a report in which he recommended that objections 1 and 2 besustained.The Employer filed exceptions to this report, and the Peti-tioner filed exceptions and a brief in support thereof.The Board' hasreviewed the rulings of the hearing officer and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the hearing officer's report, the exceptions and brief,and the entire record in this case,2 and hereby adopts the hearingofficer's findings, conclusions, and recommendations with the followingmodification.In objections 1 and 2, the Intervenor alleged in substance that theEmployer, through its supervisors and agents, threatened to move its2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson].The Petitioner's request for oral argument is hereby denied because the record, excep-tions, and brief,in our opinion,adequately present the issues and the positions of theparties. THE TIMKEN-DETROIT AXLE COMPANY511operations out of Newark, Ohio, if the Intervenor won the runoffelection or the Petitioner did not win it.The hearing officer found, and we agree, that on or about March 22,1952, in the period between the two elections, Personnel ManagerHanshue told employee Wells that "the parking facilities were bad,and that if the CIO got in there would be no money spent or anythingdone about parking facilities; if the IAM got in there would be."Healso found that during this period, on March 27, 1952, Foreman Wiseapproached employee Walters and told him that "I will hate to see thiscompany move out of town ... because if you don't go IAM, they aregoing to move out."He found further that on occasions both beforethe first election and between the two elections, Foreman Zahniserstated to employees, including employee Ankrom, that "there had beenrumors that the plant would move out if the IAM didn't win the elec-tion."The Petitioner and the Employer have excepted to the hearingofficer's crediting the testimony that these statements were made, anddiscrediting the denials.There is, however, no reason in the recordfor disturbing the hearing officer's credibility resolutions.The hearing officer concluded on the basis of the foregoing state-ments, as well as others of similar content made to employees prior tothe first election by Wise and Hanshue,' that the Employer, by threatsof economic reprisal in the event that the Intervenor won the runoffelection, had substantially interfered with the employees' free choiceof representatives.He therefore recommended that the election beset aside.In its exceptions to the hearing officer's report, the Petitioner urgedthat the hearing officer's rulings, conclusion, and recommendationshould be overruled and the Petitioner certified on the ground that theIntervenor, having knowledge of the statements made prior to therunoff election, was estopped from asserting such conduct as a basisfor setting that election aside because it failed to lodge its protestprior to the holding of the runoff election.In our recent decision inThe Great Atlantic d Pacific Tea Com-pany,4the Board held that objections to acts of substantial inteferencewith the conduct of an election which occurred after the execution of astipulation for certification upon consent election, and of which theaggrieved party had knowledge, were not waived by the party'sS The Petitioner and the Employer have excepted to the hearingofficer's findings basedupon the statementsmade prior to the firstelection,as well as to his ruling admitting intoevidence certain testimony which did not relate to objections 1 and 2.As the Intervenorfailed to file objections with respect to the conduct which occurred prior to thefirst electionwithin the time limit prescribed by the Board's Rules and Regulations,we find that theIntervenor thereby waived its right to object to suchconduct.Accordingly,in reachingour conclusion herein, we do not relyupon the findings based upon such statements.How-ever,we find that the hearingofficer's ruling admitting testimony relating to objections3 to 9 was not prejudicial as that testimony pertainedto those events which transpiredprior to thefirstelection.4 101 NLRB 1118. See alsoBeaver Machine 4Tool Co., 101 NLRB No. 242. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDfailure to file charges or otherwise protest to the Board until afterthe election.Applying the principle of this decision to the instantcase,we find that the Intervenor's failure to object to the statementsmade by supervisors to employees Wells, Walters, and Ankrom,shortly before the runoff election, which substantially interfered withthe employees' free choice of representatives at the Employer's New-ark, Ohio, plant,5 did not preclude the Intervenor from filing its timelyobjections after the runoff election.Accordingly, we adopt the hearing officer's recommendation sustain-ing the Intervenor's objections 1 and 2, and shall order the election setaside.When the Regional Director advises the Board that circum-stances permit the free choice of a bargaining representative, we shalldirect that a new runoff election be held among the employees in thebargaining unit at the Employer's Newark, Ohio, plant.OrderIT IS HEREBY ORDERED that the election held on April 3, 1952, amongthe employees of The Timken-Detroit Axle Company (Ohio Axle &Gear Division), Newark, Ohio, be, and it hereby is, set aside.6SeeU. S. Rubber Co.,86 NLRB 3;Craddock-Terry Shoe Corporation,82 NLRB 161.THE RIDGE TOOL COMPANYandINTERNATIONAL UNION,UNITEDAuTo-MOBILE,AIRCRAFT&AGRICULTURALIMPLEMENTWORKERS OFAMERICA,CIO.Case No. 8-CA-514.January 23,1953Decision and OrderOn July 15, 1952, Trial Examiner Louis Plost issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Respondent's request for oral argument is hereby denied, as therecord, exceptions, and briefs, in our opinion, adequately present theissues and the positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.IPursuant to the provisionsof Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegatedits powers in connection with this case to a three-member panel[ChairmanHerzog and Members Murdock and Peterson].102 NLRB No. 56.